Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.1 Filed 10/30/20 Page 1 of 14



                                           UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF MICHIGAN
                                                SOUTHERN DIVISION

                                                                           Case No. _____________
                                                                           Hon. ________________
                       KAREN TAYLOR,
                              Plaintiff,

                       vs.
                       INGHAM COUNTY 30TH
                       JUDICIAL CIRCUIT COURT
                                                                           PLAINTIFF’S COMPLAINT
                              Defendants.                                   & JURY DEMAND


                       James B. Rasor (P43476)
                       Andrew J. Laurila (P78880)
RASOR LAW FIRM, PLLC




                       Rasor Law Firm PLLC
                       Attorneys for Plaintiff
                       201 E 4th Street
                       Royal Oak, MI 48067
                       (248) 543-9000/(248) 543-9050 (fax)
                       jbr@rasorlawfirm.com
                       ajl@rasorlawfirm.com


                                            COMPLAINT AND JURY DEMAND

                             NOW COMES Plaintiff, KAREN TAYLOR, by and through her

                       attorneys, RASOR LAW FIRM, PLLC, and for her Complaint against the above-

                       named Defendants, states as follows:

                                                          PARTIES

                             1.     At all times relevant to this lawsuit, Plaintiff Karen Taylor (herein

                       “Plaintiff”) was a resident of Lansing, County of Ingham, State of Michigan.
                                                               1
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.2 Filed 10/30/20 Page 2 of 14



                             2.     Plaintiff is an African American female.

                             3.     Defendant INGHAM COUNTY 30TH JUDICIAL CIRCUIT

                       COURT (“Defendant”) is an arm of the state and governmental agency created

                       pursuant to the laws of the State of Michigan, and 42 U.S.C. § 2000e(a).

                             4.     Defendant is an “employer” within the meaning of 42 U.S.C. §

                       2000e(a).

                             5.     Defendant administers and operates Ingham County Circuit Court,

                       specifically the pretrial services division relevant to criminal matters.

                             6.     At all times material and relevant hereto, Defendant was Plaintiff’s
RASOR LAW FIRM, PLLC




                       employer and Plaintiff was employed as a pretrial services investigator at Ingham

                       County Circuit Court.

                             7.     Plaintiff timely filed a charge of discrimination with the Michigan

                       Department of Civil Rights, which was concurrently filed with the Equal

                       Employment Opportunity Commission (herein “EEOC”) alleging Defendant

                       discriminated against her based upon race.

                             8.     Plaintiff received a notice of a right to sue on August 5, 2020.

                             9.     All conditions precedent to the filing of this Complaint have been

                       performed or have occurred.

                                               JURISDICTION AND VENUE

                             10.    This cause of action arose in the City of Lansing, County of Ingham,

                       State of Michigan.
                                                                2
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.3 Filed 10/30/20 Page 3 of 14



                               11.   This Honorable Court has jurisdiction over this action under 42

                       U.S.C. § 2000e-5(f), § 2000e-6, and 28 U.S.C. §§ 1331, 1343(a), and 1345.

                               12.   Venue is proper in this judicial district under 42 U.S.C. § 2000e-

                       5(f)(3), § 2000e-6(b), and 28 U.S.C. § 1391(b) because it is where events or

                       omissions giving rise to the cause of action occurred.

                                            COMMON FACTUAL ALLEGATIONS

                               13.   Plaintiff reasserts and re-alleges each and every allegation

                       contained in paragraphs 1 through 12, as if fully set forth herein.

                               14.   Plaintiff is an African American female, and as such, a member of
RASOR LAW FIRM, PLLC




                       a protected class.

                               18.   Plaintiff has been employed by Defendant as a pretrial services

                       investigator from 2006 to June of 2019.

                               19.   In January of 2019, Defendant posted a job opening for a Senior

                       Pretrial Services Investigator, which was a newly created position and would

                       effectively supervise all the investigators, including Plaintiff.

                               20.   Given Plaintiff’s experience, which included more than her 13 years

                       as a pretrial investigator for Defendant, she applied for this new position.

                               21.   Defendant solely interviewed three existing pretrial services

                       investigators, including Plaintiff, which took place on or around February 7,

                       2019.

                               22.   The interview panel consisted of three White individuals.
                                                                3
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.4 Filed 10/30/20 Page 4 of 14



                              23.    On or around March 4, 2019, Plaintiff was informed that a White

                       male (Greg Feamster) had received the position and would effectively become

                       her supervisor.

                              24.    Greg Feamster was less qualified than Plaintiff, as he had only been

                       employed as a pretrial investigator for approximately three years; in fact,

                       Plaintiff had trained Feamster and been part of the interview panel that hired

                       Feamster.

                              25.    During Plaintiff’s employment with Defendant the majority, it not

                       all, of the pretrial services staff are White.
RASOR LAW FIRM, PLLC




                              26.    During Plaintiff’s employment with Defendant the majority of

                       individuals employed and hired by Defendant as a whole are White.

                              27.    Upon information and belief, Defendant’s decision to solely

                       interview from within and base the ultimate hiring decision on limited factors

                       allegedly entailing the interview panelist(s) subjective score of the candidate’s

                       written answers to questions disregards Defendant’s Equal Opportunity

                       Employment Plan applicable to hiring practices.

                        COUNT I – DISPARATE TREATMENT – TITLE VII OF THE CIVIL
                         RIGHTS ACT OF 1964 – 42 U.S.C. § 2000e-2 AS TO DEFENDANT
                                  INGHAM COUNTY 30TH CIRCUIT COURT

                              28.    Plaintiff reasserts and re-alleges each and every allegation

                       contained in paragraphs 1 through 27, as if fully set forth herein.


                                                                  4
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.5 Filed 10/30/20 Page 5 of 14



                              29.   Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

                       prohibits discrimination against any individual with respect to compensation,

                       terms, conditions, or privileges of employment, because of such individual’s race.

                              30.   At all material times, Plaintiff was an employee of Defendant,

                       covered by and within the meaning of Title VII of the Civil Rights Act of 1964,

                       42 U.S.C. § 2000e-2.

                              31.   Plaintiff is African-American, in the minority at Ingham County

                       Circuit Court, and is a member of a protected class under Title VII of the Civil

                       Rights Act of 1964.
RASOR LAW FIRM, PLLC




                              32.   As an employer within the meaning of the Title VII of the Civil

                       Rights Act of 1964, Defendant owed Plaintiff a duty not to discriminate against

                       her with respect to employment, promotional opportunities, compensation or

                       other conditions or privileges of employment on the basis of Plaintiff’s race.

                              33.   Because of her race, Plaintiff was subjected to treatment from

                       Defendant that was disparate from that accorded to non-African American co-

                       workers and applicants of Defendant who were treated more favorably than

                       Plaintiff.

                              34.   The disparate and less favorable treatment to which Plaintiff was

                       subjected from Defendant has included adverse employment actions on the basis

                       of Plaintiff’s race, and Plaintiff has otherwise been discriminated against with


                                                               5
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.6 Filed 10/30/20 Page 6 of 14



                       respect to employment, promotional opportunities, compensation or other

                       conditions or privileges of employment on the basis of her race.

                             35.    Specifically, Plaintiff, a long-time pretrial services investigator, was

                       denied a promotion to the new position of Senior Pretrial Services Investigator,

                       when a less qualified, Caucasian individual was selected.

                             36.    The disparate and less favorable treatment to which Plaintiff was

                       subjected from Defendant came both from management and supervisory

                       personnel, specifically the interview panel.

                             37.    Defendant has a policy or pattern of practice that encourages
RASOR LAW FIRM, PLLC




                       management/supervisory personnel and/or the interview panel to directly

                       discriminate against African American applicants, or that tolerates the disparate

                       and less favorable treatment of African American applicants by the same.

                             38.    Defendant has a policy or pattern of practice that encourages

                       management or supervisory personnel to look the other-way or actively

                       encourage disparate and less favorable treatment of African American applicants

                       by White employees, including but not limited to interview panels.

                             39.    Defendant’s conduct during the application process and in selecting

                       the White applicant for the vacant Senior Pretrial Services Investigator,

                       disregarded various policies in place meant to ensure equal employment

                       opportunities such as this vacant position.


                                                                6
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.7 Filed 10/30/20 Page 7 of 14



                             40.    Defendant has either directly discriminated against Plaintiff or has

                       tolerated and looked the other-way to disparate and less favorable treatment of

                       Plaintiff by White decision-makers.

                             41.    The disparate treatment to which Plaintiff was subjected while

                       working at Defendant and involved in the application process has been so

                       substantially disparate and less favorable than the treatment of non-African

                       American employees that it raises an inference of disparate treatment.

                             42.    The disparate treatment which Plaintiff was subjected to from

                       Defendant is so substantially disparate and less favorable than the treatment
RASOR LAW FIRM, PLLC




                       received by her non-African American peers that it unreasonably interfered with

                       Plaintiff’s work performance.

                             43.    There is no legitimate business reason justifying the disparate

                       treatment to which Plaintiff was subjected during the application process for this

                       vacant position.

                             44.    In violation of Title VII, 42 U.S.C. § 2000e-2(a), Defendant has

                       discriminated on the basis of race by denying Plaintiff a promotion to the vacant

                       Senior Pretrial Services Investigator that Plaintiff was qualified for and instead

                       hiring less qualified and less experienced Caucasian employees for this position.

                             45.    The acts and practices of Defendant described in the above

                       paragraphs constitute a pattern or practice of discrimination on the basis of race

                       in violation of Title VII because Defendant has pursued, and continues to pursue,
                                                               7
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.8 Filed 10/30/20 Page 8 of 14



                       policies and practices with respect to terms, conditions, or privileges of

                       employment that discriminate against African Americans and that deprive or

                       tend to deprive African American applicants of vacant assignments of

                       employment opportunities because of their race.

                             46.    As a direct and proximate result of Defendant’s unlawful actions

                       against Plaintiff as described herein, Plaintiff has suffered injuries and damages,

                       including, but not limited to, potential loss of earnings and earning capacity, loss

                       of career opportunities, loss of reputation and esteem in the community, mental

                       and emotional distress, and loss of the ordinary pleasures of life.
RASOR LAW FIRM, PLLC




                             47.    Pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

                       2000e et seq., Defendant is liable to Plaintiff for all damages allowed under

                       federal law. To the extent that the damages allowable and/or recoverable are

                       deemed insufficient to fully compensate Plaintiff and/or to punish or deter the

                       Defendants, this Court must order additional damages to satisfy any and all such

                       inadequacies.

                             WHEREFORE, Plaintiff respectfully requests that this Honorable Court

                       enter judgment in her favor and against Defendant, in an amount that is fair and

                       reasonable and compensates Plaintiff for her injuries, plus costs, interest, and

                       attorney fees, as well as exemplary damages so wrongfully incurred.

                                     COUNT II – DISPARATE IMPACT –
                       TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 – 42 U.S.C. § 2000e-2
                         AS TO DEFENDANT INGHAM COUNTY 30TH CIRCUIT COURT
                                                                8
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.9 Filed 10/30/20 Page 9 of 14




                             48.    Plaintiff reasserts and re-alleges each and every allegation

                       contained in paragraphs 1 through 47, as if fully set forth herein.

                             49.    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

                       prohibits discrimination against any individual with respect to compensation,

                       terms, conditions, or privileges of employment, because of such individual’s race.

                             50.    Plaintiff is African-American, in the minority with Defendant, and

                       is a member of a protected class under Title VII of the Civil Rights Act of 1964.

                             51.    As an employer within the meaning of the Title VII of the Civil

                       Rights Act of 1964, Defendant owed Plaintiff a duty not to discriminate against
RASOR LAW FIRM, PLLC




                       her with respect to employment, promotional opportunities, compensation or

                       other conditions or privileges of employment on the basis of Plaintiff’s race.

                             52.    A Title VII Disparate Impact claim requires a Plaintiff to show that

                       a Defendant’s policy or practice has a disproportionate adverse effect on

                       members of a protected class. 42 U.S.C. § 2000e-2(k).

                             53.    The policy at issue here is Defendant’s application and selection

                       process for vacant assignments, including but not limited to the use of all

                       Caucasian interview panels and an arbitrary point system utilized by the panelists.

                             54.    Another policy at issue here is that Defendant fails to utilize

                       objective criteria, but instead limiting hiring decisions to subjective criteria.



                                                                 9
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.10 Filed 10/30/20 Page 10 of 14



                              55.    Defendant’s application and interview process directly contravenes

                        the policies that purportedly were in place pursuant to Defendant’s “Equal

                        opportunity Employment Plan.”

                              56.    While facially neutral, Defendant’s hiring/promotion process

                        encompasses racial demographic information of the surrounding area, which

                        Ingham County is approximately 75% White.

                              57.    Defendant’s interview process and hiring policies/process has a

                        disproportionate effect on African American applicants, as evidenced by the lack

                        of African American employees hired for all vacant positions both within
 RASOR LAW FIRM, PLLC




                        Ingham County 30th Circuit Court and specifically within Defendant’s Pretrial

                        Services Department, which rises to a level of disparate impact under Title VII.

                              58.    Defendant’s interview/hiring process is not consistent with business

                        necessity—or even Defendant’s own policies—and could be accomplished with

                        a more effective, less discriminatory and/or discretionary system with less

                        internal involvement and more third-party involvement.

                              59.    Because of Defendant’s hiring/interview policies and procedures,

                        African American candidates are substantially not promoted or hired more than

                        Caucasian candidates.

                              60.    Because of Defendant’s interview/hiring policies and procedures,

                        Defendant’s predominantly Caucasian leadership maintains control and

                        discretion over hiring decisions.
                                                               10
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.11 Filed 10/30/20 Page 11 of 14



                              61.    Defendant’s policies and procedures for the interview/hiring

                        process lack transparency, sufficient standards and controls, opportunities for

                        internal redress and oversight.

                              62.    Defendant’s interview/hiring policies have been implemented in a

                        manner which has had an adverse disparate impact on African American

                        candidates like Plaintiff.

                              63.    Defendant has demonstrated a reckless disregard and deliberate

                        indifference to African American candidates by failing to correct evidence of

                        racial discrimination in the above-referenced policies and procedures and/or by
 RASOR LAW FIRM, PLLC




                        failing to adhere to policies and procedures meant to ensure equal employment

                        opportunities for all applicants.

                              64.    As a direct and proximate result of Defendant’s unlawful actions

                        against Plaintiff as described herein, Plaintiff has suffered injuries and damages,

                        including, but not limited to, failing to receive a promotion to Warden he was

                        qualified for and all benefits that come with said failure.

                              65.    Pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

                        2000e et seq., Defendant is liable to Plaintiff for all damages allowed under

                        federal law, including but not limited to the following:

                                     a.     Declaratory relief recognizing that Defendant has
                                            unlawfully discriminated against Plaintiff in the
                                            interview/hiring process;


                                                                11
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.12 Filed 10/30/20 Page 12 of 14



                                    b.     Injunctive relief prohibiting these discriminatory practices
                                           from continuing;

                                    c.     Individual equitable relief, including both back and front
                                           pay and/or placing Plaintiff in a comparative assignment;

                                    d.     An award of costs, interest, and attorney fees.

                              WHEREFORE, Plaintiff respectfully requests that this Honorable Court

                        enter judgment in her favor and against Defendants, jointly and severally in an

                        amount that is fair and reasonable and compensates Plaintiff for his injuries

                        including but not limited to the above-referenced damages.
 RASOR LAW FIRM, PLLC




                                                              RESPECTFULLY SUBMITTED:
                                                              THE RASOR LAW FIRM
                                                              /s/ Andrew J. Laurila
                                                              James B. Rasor (P43476)
                                                              Andrew J. Laurila (P78880)
                                                              Attorneys for Plaintiffs
                                                              201 E. Fourth Street
                                                              Royal Oak, Michigan 48067-3846
                                                              (248) 544-9300/(248) 543-9050 Fax
                                                              jbr@rasorlawfirm.com
                        Dated: October 30, 2020               ajl@rasorlawfirm.com




                                                               12
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.13 Filed 10/30/20 Page 13 of 14



                                            UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF MICHIGAN
                                                 SOUTHERN DIVISION

                                                                     Case No. _____________
                                                                     Hon. ________________
                        KAREN TAYLOR,
                               Plaintiff,

                        vs.
                        INGHAM COUNTY 30TH
                        JUDICIAL CIRCUIT COURT
                                                                     PLAINTIFF’S COMPLAINT
                               Defendants.                            & JURY DEMAND


                        James B. Rasor (P43476)
                        Andrew J. Laurila (P78880)
 RASOR LAW FIRM, PLLC




                        Rasor Law Firm PLLC
                        Attorneys for Plaintiff
                        201 E 4th Street
                        Royal Oak, MI 48067
                        (248) 543-9000/(248) 543-9050 (fax)
                        jbr@rasorlawfirm.com
                        ajl@rasorlawfirm.com


                                                      JURY DEMAND

                              NOW COMES Plaintiff, KAREN TAYLOR, by and through her

                        attorneys, RASOR LAW FIRM, PLLC, and hereby demands a trial by jury in

                        the above-captioned cause of action.




                                                               13
Case 1:20-cv-01043-RJJ-SJB ECF No. 1, PageID.14 Filed 10/30/20 Page 14 of 14



                                                  RESPECTFULLY SUBMITTED:

                                                  THE RASOR LAW FIRM

                                                  /s/ Andrew J. Laurila
                                                  James B. Rasor (P43476)
                                                  Andrew J. Laurila (P78880)
                                                  Attorneys for Plaintiffs
                                                  201 E. Fourth Street
                                                  Royal Oak, Michigan 48067-3846
                                                  (248) 544-9300/(248) 543-9050 Fax
                                                  jbr@rasorlawfirm.com
                        Dated: October 30, 2020   ajl@rasorlawfirm.com
 RASOR LAW FIRM, PLLC




                                                  14
